Citation Nr: 0926846	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include asbestosis.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel










INTRODUCTION

The Veteran had active military service from March 1962 to 
March 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2007 rating decision in which the RO denied 
entitlement to service connection for asbestosis.  In 
February 2007, the Veteran filed a notice of disagreement 
(NOD).  The RO issued a statement of the case (SOC) in May 
2007.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in June 2007.  
The RO issued supplemental SOC's (SSOC's) reflecting the 
continued denial of the claim in September 2008 and November 
2008.

In November 2008, the Veteran filed a statement in which he 
expressed his desire to revoke the power of attorney he had 
given to his representative and to represent himself before 
the Board.  The Board acknowledges the revocation and 
recognizes the Veteran as now proceeding pro se in this 
appeal. 

In December 2008, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional development.  After accomplishing further 
action, in June 2009, the AMC issued a SSOC reflecting the 
continued denial of the claim. 

For the reasons expressed below, the matter on appeal, again, 
being remanded to the RO via AMC for additional action.  VA 
will notify the appellant when further action, on his part, 
is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
this claim.

The Board notes that the record reflects an outstanding RO 
hearing request.  The Veteran submitted a second VA Form 9 on 
which he requested a hearing before a member of the Board at 
a local RO (Travel Board hearing).  The VA Form 9 was 
received at the RO on December 1, 2008, and at the Board on 
February 19, 2009. 

Thus, it is clear that the Veteran wants Travel Board 
hearing, and that he has yet to be scheduled for one. 

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Because the RO schedules Travel 
Board hearings, a remand and of this matter for clarification 
of the Veteran's hearing request is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO schedule the Veteran for a Travel 
Board hearing in accordance with his 
December 2008 request.  The RO should 
notify the Veteran of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008).  If the 
Veteran no longer desires a Board 
hearing, a signed writing to that effect 
should be placed in the claims file.  

After the hearing, or the Veteran's 
withdrawal of his prior request, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 



Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

